—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated July 5, 1995, which denied her motion, pursuant to General Municipal Law § 50-e, for leave to serve an amended or late notice of claim to assert a claim for loss of services.
Ordered that the order is affirmed, with costs.
The Supreme Court did not abuse or improvidently exercise its discretion in denying the plaintiff’s application (see, General Municipal Law § 50-e [6]; see also, Matter of Brown v New York City Hous. Auth., 194 AD2d 667; Matter of Callahan v City of New York, 75 NY2d 899; Matter of Kyser v New York City Hous. Auth., 178 AD2d 601; Matter of Tomlinson v New York City Health & Hosps. Corp., 190 AD2d 806). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.